                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS


BRIAN S. SINGER
Plaintiff
                                            No 19-cv-135
v.                                          Judge Martha M. Pacold


SGT. MICHAEL COONEY, et. al.,
Defendants-Appellees

_________________________________________
  RESPONSE TO MOTION TO DISMISS FOR FAILURE TO PROSECUTE AND TO
                      RULE TO SHOW CAUSE

Brian Singer here responds to the Motion to Dismiss for failure to prosecute and the Rule to

Show Cause of Sept. 28, 2020: The responsibility is counsel’s. Counsel was ill with COVID-19

related illness (not diagnosed as such) from mid-April through mid-July 2020. He put the court’s

deadline for response to the Defendant’s Motion to Dismiss in his calendar on the date on which

the Second Amended Complaint was filed, two months after the time it was actually due, and

filed that Second Amended Complaint, he then thought, timely, without checking back with the

court’s order. He attributes this to a degree of disorientation due to persistent debilitating fever

and other symptoms of COVID-19-related illness. Counsel had never in twenty years of practice

before this gotten a deadline date wrong in his calendar, and so had no reason to think he had

done so in this case. Mr. Singer implores the court to excuse this default as an instance of

excusable neglect due to inadvertence, mistake, carelessness, or intervening circumstances

beyond a party's control.

       Sincerely,

/s/Justin Schwartz                                             Oct. 5, 2020
Justin Schwartz
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


BRIAN S. SINGER
Plaintiff
                                                      No 19-cv-135
v.                                                    Judge Martha M. Pacold

SGT. MICHAEL COONEY, et. al.,
Defendants-Appellees


_________________________________________


                     NOTICE OF FILING AND PROOF OF SERVICE

I, Justin Schwartz, an attorney, hereby certify that on Aug, 9, 2020, I caused the attached

document to be filed using the CM/ECF system. All participants in the case are registered

CM/ECF users who will be served by the CM/ECF system.

ss/Justin Schwartz                                           Oct. 5, 2020
Justin Schwartz
